DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Applicant's arguments filed 10/20/2022 have been fully considered but they are not persuasive.
	Applicant argues that the reference, Foote fails to teach the newly amended feature, the Boom having a length that is less than a length of the mount, as newly added. However, examiner indicates that the newly added feature does not change the scope and novel feature of the claim, and is just a matter of design choice, and “length” is not a patentably significant feature. For further clarification and 
In addition; the argument is moot in view of new ground of rejection necessitated by the amendment.
Double Patenting
3.	The double patenting rejection as indicated in the last office action, mailed 5/20/2022, still applies for the same reason cited in the last office action.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-6,8-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Werner et al. (DE 102016209927) in view of Foote et al. (US 2017/0166130).
Regarding claim 1, Werner teaches a device for monitoring a vehicle's environment (e.g., fig. 1), the device comprising; a mount (e.g., figs. 1-9), and a boom connected to the mount, wherein the boom
having a length that is less than a length of the mount (e.g., figs. 1-9, element 14 consider as a boom, including the sensor/camera unit 4), wherein the boom is moveable relative to the mount (e.g., figs. 1-9 shows that the boom is moveable relative to the mount), wherein the mount has an attachment point for attaching the device to a part of a body of the vehicle (e.g., figs. 1-9 clearly shows mount attachment point for attaching the device to a part of a body of the vehicle), wherein the mount is configured to accommodate at least one camera (e.g., sensors/cameras unit 4 as shown in figs. 1-9).
Werner is silent in regards to, wherein the boom is configured to accommodate an antenna, as cited in the claim.
Foote in the same field of vehicle camera monitoring teaches optionally the assembly may also or otherwise include other accessories, such as antennas, speakers, global positioning system, etc.
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to implement such teaching, by incorporating antenna into the boom/assembly of Werner, based on the desired application.
Regarding claim 2, the combination of Werner and Foote teach the device according to claim 1, wherein the device comprises at least one of the at least one camera and the antenna, and wherein the antenna Is configured for at least one of wireless communication and to receive data for determining a current location (e.g., fig. 1, paragraph 0166 of Foote).
Regarding claim 3, the combination of Werner and Foote teach the device according to claim 1, wherein the boom is located on a side of the mount lying opposite the attachment point (e.g., figs. 1-9 of Werner).
Regarding claim 4, the combination of Werner and Foote teach the device according to claim 1, wherein the boom has a horn-shaped extension on a side facing away from the mount (e.g., figs. 1-9 of Werner), and wherein the antenna is located in the extension (please refer to claim 1 above).
Regarding claim 5, the combination of Werner and Foote teach the device according to claim 1, wherein the boom is configured such that it can be folded against the mount or folded into the mount (e.g., figs. 1-9 of Werner).
Regarding claim 6, the combination of Werner and Foote teach the device according to claim 1, wherein the boom extends beyond the mount when folded out (e.g., figs. 5-9 of Werner).
Regarding claim 8, the combination of Werner and Foote teach the device according to claim 1, wherein the boom is flexible such that it can move in relation to the mount (e.g., figs. 1-9 of Werner).
Regarding claim 9, the combination of Werner and Foote teach the device according to claim 1, wherein the mount of the device is connected to the part of the body of the vehicle via the attachment point (e.g., figs. 1-9 clearly shows mount attachment point for attaching the device to a part of a body of the vehicle).
Regarding claim 10, the combination of Werner and Foote teach the device according to claim 9, further comprising a second device located on an opposite side of the vehicle relative to the device (e.g., figs. 1-9 of Werner).
Regarding claim 11, the limitations claimed are substantially similar to claim 1 above, and has been covered in the above claim 1. As for the additional feature, a mount located substantially above a side mirror of the vehicle. However, the above claimed feature consider as an obvious design choice, within the knowledge of one of the ordinary skills in the art, based on the desired application. For more clarification; examiner takes official notice to indicate that, mounting/attaching monitoring device above or around a side mirror or different location on the vehicle is well-know and used in the conventional
prior art of the record, as evidenced by, Yoshida et al. (US 2020/0317196, fig. 1). Therefore, it would have been obvious to implement such teaching.
	Regarding claims 12-14, please refer to claims 2-4 above.
Regarding claim 15, the combination of Werner and Foote teach the device according to claim 11, wherein the boom is configured such that it can be folded against the mount or folded into the mount, and wherein the boom, when folded, extends a distance from the vehicle that is less than a distance extended by the side mirror when the side mirror is in a folded mirror state (e.g., figs. 1-9 of Werner, also figs. 1, 17-18 of Foote).
Regarding claims 16 and 18-20, please refer to claims 1-2, 6 and 8 above.
7.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Werner et al. (DE 102016209927) in view of Foote et al. (US 2017/0166130) further in view of Kondo Chikahiko (JP 2005-080183).
	Regarding claim 7, the combination of Werner and Foote teach the device according to claim 1, wherein the boom has a pivoting mechanism (e.g., figs. 1-9, pivot mechanism A); but fails to teach, wherein the pivoting mechanism includes at least one supply line leading from the antenna in the boom to the mount.
	Kondo in the same field of endeavor (e.g., fig. 1, pivot portion, element 5, mirror holder,
element 6 and antenna 6) and teach that the antenna 6 may be attached between the attachment
base 2 and the actuator, Further, the cable 9 having one end connected to the antenna 6 passes through
the mirror holder 60, the actuator 3, and the pivot portion 5 ..., thus consider to be equivalent to the
above claimed feature.
in view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the monitoring device of Werner, in 
accordance with the teaching of Kondo, to control and adjust the pivoting mechanism.
	Regarding claim 17, please refer to claim 7 above.
Contact Information
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi, whose telephone number is (571)272-7339. The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/Interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571 -272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482